DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 24 February 2021, which papers have been made of record.
Claims 1-5 and 8-24 are currently presented for examination, of which claims 14-17 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 24 February 2021.  These drawings are Accepted.
The examiner notes that the amendments to the Drawings include a request to cancel current Figure 9, previously presented on its own Drawing sheet.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 24 February 2021 is acknowledged.  The traversal is on the ground(s) that “the claims of the identified Groups contain a special technical feature in the form of (a) a composite tube that is hot worked by hot extrusion in which the tubular work piece is pushed through an extrusion die with a leading end first.”  This is not found persuasive because Group II, exemplified by claims 14-16, is a product claim, recited in the form of a product by process.  The MPEP teaches that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentabilty of a product does not depend on its method of production.  If the product of a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The MPEP further teaches that “the structure implied by the process steps should be considered when assessing the patentability of .
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group II, claim 23, drawn to a method.
Group III, claim 24, drawn to a method
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of “a method for manufacturing a composite tube having at least one multi-layered portion with an annular outer layer of a first alloy and an annular inner layer of a second alloy, the method comprising the steps of: providing an annular base component of the second alloy, wherein the annular base component has a central through-hole extending along a longitudinal axis of the annular base component, and wherein the annular base component has an externally threaded section; providing an annular outer component of the first alloy, wherein the annular outer component has an internally threaded section configured to engage with the externally threaded section of the annular base component; forming a tubular work piece by mounting the annular outer component around the annular base component such that the internally threaded section of the outer component is in engagement with the externally threaded section of the annular base component, forming a mechanical interlock between the threaded section; and hot working the tubular work piece, so that on one hand a metallic bond is formed between the threaded sections of the annular outer component and the annular base component while the mechanical interlock is maintained, and so that on the other hand the tubular work piece is elongated and an outer diameter of the tubular work piece is reduced, thus forming a composite tube”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of United States Patent Application Publication 2016/0116080 to Bouey et al. (hereinafter “Bouey”) in view of United States Patent 4,629,225 to a method for manufacturing a composite tube having at least one multi-layered portion with an annular outer layer of a first metal and an annular inner layer of a second metal (see Figs. 2D and 7A-7B), the method comprising the steps of: providing an annular base component (202) of the second metal (metals such as steel; see paragraph [0089]), wherein the annular base component has a central through-hole extending along a longitudinal axis of the annular base component (see Fig. 2D), and wherein the annular base component has an externally threaded section (202a); providing an annular outer component (203b) of the first metal, wherein the annular outer component has an internally threaded section (203b’) configured to engage with the externally threaded section of the annular base component (see Figs. 7A, 7B); forming a tubular work piece by mounting the annular outer component (230b) around the annular base component (202) such that the internally threaded section of the outer component is in engagement with the externally threaded section of the annular base component (see Fig. 2E; paragraph[ 0093]), forming a mechanical interlock between the threaded section (paragraphs [0093], [0096]); and hot working the tubular work piece (see paragraph [0136]), so that on one hand a metallic bond is formed between the threaded sections of the annular outer component and the annular base component while the mechanical interlock is maintained, and so that on the other hand the tubular work piece is elongated and an outer diameter of the tubular work piece is reduced (see paragraph [0143]), thus forming a composite tube (extrusion of pipes to tightly connect components is taught in Figures 7A, 7B; see paragraphs [0142]-[0146]).  One having ordinary skill in the art would at least reasonably expect that the teachings of Figures 7A, 7B could be applied to the teachings of Figure 2E to produce a stronger attachment while producing a pressure tight seal (see paragraph [0145]).  Bouey does not explicitly disclose that the first layer is a first alloy and the second layer is a second alloy, however Bouey teaches that the materials may be metals, such as aluminum, steel, etc. (paragraph [0089]).  However, one having ordinary skill in the art would reasonably expect that the inner component and the outer component would function in the same manner if they were .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeffrey Killian on 10 March 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 14 (Canceled).

Claim 15 (Canceled).

Claim 16 (Canceled).

Claim 17 (Canceled).

Claim 19 (Currently amended). The method according to claim 1, wherein hot extrusion reduces [[an]] the outer diameter of the tubular work piece.

an inner diameter of the composite tube [[is]] are essentiallycomposite tube.

Claim 21 (Currently amended). The method according to claim 1, wherein in a longitudinal cross-section of the 

Claim 22 (Currently amended). The method according to claim 1, wherein, in a longitudinal cross-section of the 

Claim 23 (Canceled).

Claim 24 (Canceled).

Allowable Subject Matter
Claims 1-5, 7-13, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose “wherein the step of hot working comprises hot extrusion by pushing the tubular work piece through an extrusion die with a leading end first,” in combination with the remaining limitations of the claim.  The examiner agrees with Applicant’s arguments presented in the Response at page 21 that Bouey teaches that the die member is urged or forced to move, and that the tubular work piece is not, itself, pushed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/15/2021